Citation Nr: 1007598	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  05-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1971 to December 1972.  This matter is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from an August 2004 
rating decision of the St. Louis, Missouri Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Chicago, 
Illinois RO.  In August 2007, a Travel Board hearing was held 
before the undersigned.  A transcript of the hearing is 
associated with the Veteran's claims file.  In a decision 
issued in January 2008, the Board denied the Veteran's claim 
to reopen a claim of service connection for a bilateral hand 
disability.  He appealed that decision to the Court.  In 
December 2008, the Court issued an order that vacated the 
January 2008 Board decision and remanded the matter on appeal 
for readjudication consistent with the instructions outlined 
in a December 2008 Joint Motion for Remand (Joint Motion) by 
the parties.  In September 2009, the Board remanded the case 
to satisfy notice requirements in accordance with the Joint 
Motion.


FINDINGS OF FACT

1. An unappealed rating decision in April 1973 denied service 
connection for a bilateral hand disability essentially on the 
basis that such disability had pre-existed service and was 
not aggravated beyond its natural progression during service.

2. Evidence received since the April 1973 rating decision 
does not tend to show that the Veteran's bilateral hand 
disability was aggravated beyond its natural progression 
during service, does not relate to an unestablished fact 
necessary to substantiate the claim seeking service 
connection for a bilateral hand disability, and does not 
raise a reasonable possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of entitlement to service connection for a bilateral 
hand disability may not be reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in a claim to reopen a previously finally denied claim, 
VCAA notice must notify the claimant of the meaning of new 
and material evidence and of what evidence and information 
(1) is necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

This case is before the Board on remand from the Court 
pursuant to a December 2008 Court Order incorporating the 
December 2008 Joint Motion.  The Joint Motion found that VA 
had not provided the Veteran with adequate notice as required 
by Kent, and that the Veteran was prejudiced by this notice 
insufficiency.  Specifically, it found that the Veteran had 
not been informed that in order for him to reopen his claim, 
he needed to present evidence that his pre-existing bilateral 
hand disability had been aggravated by service.  Accordingly, 
the Board remanded this case for Kent-compliant notice.  In 
November 2009, the Veteran was advised that his claim for 
service connection for a bilateral hand disability had been 
denied previously in April 1973 because his bilateral hand 
disability was shown to have existed prior to service without 
any evidence of aggravation beyond its natural progression or 
trauma to the hands in service.  Therefore, in order to 
reopen his claim, he would have to submit new and material 
evidence related to this fact.  Such notice complied with 
Kent; the letter also explained the evidence VA was 
responsible for providing and the evidence the Veteran was 
responsible for providing.  A December 2009 supplemental 
statement of the case readjudicated the matter after the 
Veteran and his representative had opportunity to respond.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by 
readjudication of the claim).  While the Veteran has not been 
advised of the criteria for rating a bilateral hand 
disability, or those governing effective dates of awards, he 
is not prejudiced by lack of such notice (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and this decision does not do so. 

The Veteran's service treatment records (STRs) were 
previously associated with his claims file, and pertinent 
postservice treatment records have been secured.  The RO did 
not arrange for a VA examination or obtain a medical opinion; 
however, when there is a prior final decision on a matter, 
the duty to assist by arranging for an examination/medical 
opinion does not attach unless the previously denied claim is 
reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

An April 1973 rating decision denied the Veteran's claim of 
service connection for a bilateral hand disability because 
the disability was noted on service entrance examination and 
there was no evidence it was aggravated beyond its natural 
progression during service.  The Veteran did not appeal this 
decision.  The Board notes that in his August 2005 VA Form 9, 
substantive appeal, the Veteran alleged that he did not 
receive notice of the April 1973 rating decision.  Nothing in 
the record, such as mail returned as undeliverable, suggests 
he did not receive notice of the April 1973 rating decision.  
The Court has held that in the absence of clear evidence to 
the contrary, the law presumes the regularity of the 
administrative process.  YT v. Brown, 9 Vet. App. 195 (1996); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  A statement by a 
claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  YT, 9 Vet. App. 
at 199.  Thus, the Veteran's allegation that he was not 
notified of the April 1973 rating decision does not establish 
that there was an irregularity in the administrative process 
that would have prevented him from appealing the decision.  
Accordingly, the April 1973 rating decision is final.  
38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, then it is not necessary to continue the 
analysis to determine whether it is material.  Id. at 327.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

The veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease is considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lack of aggravation may be 
shown by establishing there was no increase in disability 
during service, or that any increase in disability was due to 
the natural progress of the pre-existing condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 
2004).  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  Jensen v. Brown, 
4 Vet. App. 304, 306- 07 (1993); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The evidence of record in April 1973 included STRs and the 
report of a March 1973 VA examination.  On June 1971 service 
entrance physical examination, the Veteran reported a history 
of bone/joint deformity.  Clinical examination revealed 
abnormal upper extremities; the examiner noted that the 
Veteran had "no motion in the [distal interphalangeal] joint 
of both thumbs."  Function in both hands was noted to be 
normal and the Veteran was deemed acceptable for service.
In May 1972, the Veteran was seen for complaints of pain and 
stiffness in the distal joint of both thumbs when exposed to 
cold.  He indicated that his weakened grip had caused him to 
recently injure the metacarpal phalangeal joint of his right 
index finger.  A subsequent July 1972 orthopedic examination 
revealed a cylindrical deformity of both thumbs with no 
evidence of skin folds or creases over the interphalangeal 
joints.  The metacarpal phalangeal joints were hypermobile 
with complaints of pain at the extremes.  X-rays revealed 
fibrous ankylosis of the interphalangeal joints of both 
hands.  A July 1972 physical profile record shows the Veteran 
was placed on restricted duty preventing him from being 
placed on assignments requiring prolonged handling of heavy 
material; overhead work; pull- or push-ups; and prolonged or 
repeated exposure to extreme cold.  The physical profile 
notes that his upper extremities prior to July 1972 were 3T 
and currently were 3P.

October 1972 X-rays of both hands revealed no radiographic 
evidence of bony ankylosis involving the interphalangeal 
joints of the thumbs.  A small radiolucent cystic lesion was 
present in the subchondral area of the 2nd right metacarpal 
that was noted not to be of any significance.  Partial fusion 
of the capitate and hamate bones bilaterally represented 
carpal coalition.

On November 1972 service separation physical examination, 
clinical evaluation noted abnormal upper extremities because 
of an interphalangeal joint deformity of both thumbs.  The 
defect was noted to be fibrous ankylosis.

On March 1973 VA examination, the Veteran reported that he 
could not bend either thumb and that he had rigidity of the 
little finger on the left hand.  He reported having skin 
lesions on the left hand that were painful.  He also stated 
that he had been looking for a job and had not been hired for 
several jobs because of his hands.  Physical examination 
revealed "briskly absent" motion in the thumb, except in 
the proximal interphalangeal articulation where he had 80 
degrees of motion in the right and 70 degrees in the left.  
Grip strength was "quite good."  The examiner noted that 
when the Veteran entered the exam room he handled the door 
knob adequately, but did not wrap the thumb around it.  He 
disrobed easily, manipulated the buttons on his clothing with 
both hands, and tied and untied his shoe laces in a manner 
that made it difficult to tell if anything was wrong.  X-rays 
of the right hand revealed an oval cystic lesion that was 
compatible with osteochondritis dissecans.  X-rays of the 
left hand revealed a small punched-out cystic lesion on the 
lateral aspect of the base of the second proximal phalanx and 
a flexion deformity of the 5th finger at the level of the 
distal interphalangeal joint.  The diagnosis was "history of 
fibrous ankylosis, right thumb and hands with findings now of 
limitation in the range of motion of both thumbs, little 
finger left hand with mild to moderate loss of apposition 
strength with grip strength with no other objective evidence 
of disabling residuals found in physical examination, said to 
be symptomatic."

Evidence received since the April 1973 rating decision 
includes duplicates of July 1972 STRs and March 2004 to June 
2005 VA treatment records.  March 2004 VA treatment records 
show the Veteran reported having a history of hand problems.  
In October 2004, he was treated for a four day history of 
pain in his right shoulder extending into his arm.  He denied 
any injury or trauma and stated that he first noticed the 
pain while sitting, watching television.  Examination 
revealed equal hand grasps, normal strength in the upper 
extremity, no sensory deficits, reflexes that were within 
normal limits, and a full range of motion.  In March 2005 and 
June 2005, the Veteran reported having a history of chronic 
hand/arm numbness and pain following a frostbite injury in 
service.  VA treatment records are otherwise negative for 
treatment of a bilateral hand disability.  

In his March 2004 claim, the Veteran complained of having 
spasms in both hands and that he could not hold things for 
very long.  In his November 2004 notice of disagreement and 
at the August 2007 Travel Board hearing, he stated that his 
hand problems worsened during service after being on guard 
duty in the cold.  In his August 2005 VA Form 9, substantive 
appeal, he reported that he was discharged because of a hand 
condition that was incurred in service and not prior to 
service.  He stated that during guard duty, his hand was 
frostbitten.  He was subsequently put on restricted duty to 
keep him out of the cold, but his platoon sergeant continued 
to place him in the cold.  Currently, his hands shake, are 
getting worse, and prevent him from working.

Because the Veteran's claim was previously denied based on a 
finding that his pre-existing bilateral hand disability was 
not aggravated beyond its natural progression during service, 
for evidence to be new and material, it would have to 
indicate, or suggest, that during service there was an 
increase in severity of his bilateral hand disability that 
was beyond the natural progression of the disability.

STRs submitted by the appellant are not new because they are 
duplicative of evidence already of record in April 1973.  
Since this is not new evidence (see 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a)), it is not necessary to determine 
whether it is material.  See Vargas-Gonzales, 12 Vet. App. at 
327.

VA treatment records are new as they were not previously of 
record; however, they are not material.  They merely show the 
Veteran's current treatment and complaints regarding a 
bilateral hand disability.  The records do not address the 
etiology of the bilateral hand disability - including the 
determinative issue of whether the Veteran's pre-existing 
bilateral hand disability increased in severity beyond the 
natural progression of the disability during service.  Hence, 
this evidence is not material.

Additionally, the Veteran's arguments, that he did not have a 
hand disability prior to service and that the fact that he 
received treatment during service reflects that any pre-
existing disability increased in severity during service, do 
not suffice to raise a reasonable possibility of 
substantiating his claim.  Untalan v. Nicholson, 20 Vet. App. 
467 (2006) (finding that new arguments based on evidence 
already of record at the time of a previous decision do not 
constitute new and material evidence).  The Veteran has not 
submitted new competent (medical) evidence that the condition 
did not pre-exist service and his arguments that he did not 
experience problems with his hand until service are not 
material to establishing that his condition did not pre-exist 
service or that it increased in severity beyond the natural 
progress of the disability during service.  While these 
statements are presumed credible in a claim to reopen, it is 
beyond his competence as a layperson to opine regarding 
medical diagnosis or etiology; these are questions medical in 
nature and are not capable of resolution by lay observation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Therefore, the new evidence does not relate to an 
unestablished fact necessary to substantiate the claim, does 
not raise a reasonable possibility of substantiating the 
claim, and is not material.  Hence, the preponderance of the 
evidence is against the Veteran's claim to reopen and it must 
be denied.


ORDER

The appeal to reopen a claim of service connection for a 
bilateral hand disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


